Title: From Thomas Jefferson to Francis Eppes, 8 April 1821
From: Jefferson, Thomas
To: Eppes, Francis


Dear Francis
Monticello
Apr. 8. 21.
Yours of Mar. 27. has been duly recieved. the effect of what our legislature did for us at their last session is not exactly what you suppose. they authorised us to borrow another 60,000.D. pledging however our own funds for repayment. this loan enables us to finish all our buildings of accomodation this year, and to begin the Library, which will take 3. years to be compleated. without waiting for that, it is believed that when the buildings of accomodation are finished, the legislature will cancel the debt of 120,000.D. and leave our funds free to open the institution. we shall then require a year to get our Professors into place. whether the legislature will relinquish the debt the next session, or at some future one is not certain. in the mean time you cannot do better than to stay where you are until the end of 1822 confining your studies to Mathematics, Natl Philosophy, Natl History & Rhetorics. all other branches you can pursue by yourself, should we not open here by that date.I note what you say of the late disturbances in your College. these dissensions are a great affliction on the American schools, and a principal impediment to education in this country. the source of discontent arising from dieting the students, we shall avoid here, by having nothing to do with it, and by leaving every one to board where he pleases. nor do I see why this remedy might not have been resorted to in your late case, rather than that of making it a ground of difference with the Professors. there may have been reasons however of which I am uninformed.The family here is all well, always remember you with affection, and recieve your letters with gratification. to theirs I add the assurance of my affectionate love.Th: Jefferson